Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 4 February 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 77.
My dearest wife.

Paris. Hotel du Nord, Rue de Richelieu—Saturday 4. Feby: 1815.
I arrived here at one O’Clock this afternoon, having left Bruxelles on Thursday Morning between five and six. It has been a solitary journey, and the roads, which are paved the whole way, as bad as they could be—If it were not for the pavement they would be nearly impassable—There was here and there a remnant of snow, at the sides of the Road, but with that small exception the ground was entirely bare, and the frost just out of it—The Aspect of the Country was generally as dreary as I had found it from Ghent to Bruxelles, though then entirely covered with Snow; yet there were many spots of the finest verdure where the wheat was just shooting above the surface—I lodged on Thursday Night at Cambray, and last Night at Gournay-sur-Aronda; but the days are yet so short that I was obliged to travel much of the way before daylight in the morning, and after dark in the Evening. I have been very much favoured by the weather; which though not pleasant, was moderate and without rain; though it has been pouring a continual shower from the time I have been housed at this Hotel, to the present moment 8 in the Evening—I came here, at the recommendation of Mr Gallatin, who had lodged here in the Summer, and was satisfied with the people of the house—But the contrast between my situation here, and that which I had at Bruxelles has renewed my regret that I did not conclude to wait for you there—I had a spacious chamber, neatly furnished, fronting upon the Place Royale, the finest Square in Bruxelles; and one of the handsomest to be seen any where—Here, I have to ascend a dark and narrow back stair-case, and have five chambers, the whole of which do not cover the space of the single one I had there; and the hire alone of which will cost me as much as the sum total of my expences at the Hotel de Flandre.
The day before I left Bruxelles was celebrated there as a Holiday—It was the anniversary of the entrance of the allies in that City, or of what they call the deliverance of Bruxelles—The firing of Cannons and ringing of Bells at intervals the whole day through, and the illumination of the City in the Evening, brought back to my mind the multitude of these manifestations of joy which we had witnessed at the time when the great denouement of the European Tragedy was disclosing itself. There was a splendid Ball in the Evening, where all the noblesse of the City were assembled, and at which the Hereditary Prince of Orange attended—I received the same Morning an invitation to this Ball, but having come to the determination to leave Bruxelles at five the next Morning, that evening was necessary for my preparations of departure—I had also neglected to obtain a previous presentation to the Prince, and it was too late to ask for it on that day.—I therefore declined accepting the invitation, as I had already declined two invitations to dinner received after I had fixed the Resolution of quitting Bruxelles on Thursday Morning.
I visited the Museum, the Public Library and the Cabinet of Natural History; which are all kept in one Edifice; the old Palace, where the Austrian Archdukes formerly held their Court.—The Holiday took from me much of the comfort with which I should have surveyed the works of Art and the monuments of Science at those Institutions—They are open to the Public three days in every week, but on the Holiday I was obliged to have them opened specially for me; and as there were no fires, I not only suffered something from the Cold, to gratify my Curiosity, but took some of it away with  me, a remnant of which I still find troublesome.
The Library, like almost all other Public Libraries in Europe, contains a very large Collection of old Books—but scarcely any published within the last thirty years—As the librarian was not there, I could not get a sight of the Manuscripts, which are kept in a separate Apartment, and I had not time to examine, or even to seek for the Books which might be objects of peculiar curiosity. The Cabinet of Natural History, had nothing to distinguish it from others of the same kind, excepting two machines, for explaining the theory of the transmission of sound; and which disclose the secret of those impositions still practised upon the public, in Europe and America, under the name of the invisible Lady—If Mrs. Radcliff, or Schiller, or any other of the novel-mongers who deal in the marvellous for the sake of explaining it away, had been acquainted with these machines they might have made great use of them.
The Museum is a very large and excellent collection of Pictures, by the Flemish and Italian Masters—Almost all those of the latter Class are presents, sent from Paris at the time when the Museum was formed—There is one Picture by Raphael, one by Titan, several by Guido, but none of them that could be imagined to proceed from the same hand with the admirable Virgin at Mr Burtin’s—a Picture which if it were mine I would not give for the whole Museum of Bruxelles—As for Rubens and Van Dyke and Jordaans, there are many large and Capital works of theirs in this Collection; but none of them that I should ever take much trouble to look at again—There is also the most numerous collection I have seen of antient Pictures; painted before the invention of oil-colours—They as well as the greater part of the other Pictures at the Museum, are the spoils of the suppressed Monasteries, which were almost innumerable—The greatest fault of the Museum arises from this; the uniformity of the subjects—Scarcely any thing but Church Pictures—Crucifixions—Miracles—Martyrdoms—Saints—Apostles and Priests—Another disadvantage attending this transfer of such Paintings, from the places for which they were destined is that they are not presented to the beholder at proper distances—An Altar-Piece of a large Church suspended together with a multitude of other pieces, in a Hall comparatively so much smaller, and where the light must be so differently disposed, loses all its effect, and unless to the practiced eye of a Connoisseur becomes the shame rather than the glory of its author.
Sunday Morning 5. February.
I called last Evening, at Mr Crawford’s Hotel; but he and Mr Clay who lodges at his house, were both gone to the Opera—I likewise visited Mr Bayard and Mr Russell, but found neither of them at his lodgings. Mr Gallatin, I learn from the Valet de Place who served him stayed here only three days, and then proceeded to Geneva. I have as yet made no other visit, and have seen no American—I was mentioning to this Valet de Place, how long it was since I had seen Paris; when he assumed a grave countenance, and said Ah! Monsieur! combien de choses malheureuses; bien malheureuses se sont passées depuis ce tems la! I said yes: but that now, every thing had come round, exactly as it was when I was in France before—Eh! bien, Monsieur, replied he J’ai toujours prévu cela.
Your Letter of 6. January was forwarded to me from Ghent, and I received it the Evening before I left Bruxelles—I cannot help hoping that Mr Hazard’s departure will be delayed so that you can have travelled at least part of the way in company with him—I cannot believe that the person you speak of has taken any interest to the prejudice of Mr Fulton’s privilege, and I still flatter myself that Fulton will not lose it—I have written to him upon the subject.
I enclose this Letter under cover to Mr Harris, with the expectation that you will have left St: Petersburg before it can arrive there; and I shall not write to you again for the same reason, until I receive your answer to mine of 27. December—With my Love to Charles, and ardent prayers that you may have a safe and prosperous journey I remain ever affectionately your’s
A.2. O’Clock P. M. Sunday. Mr Crawford has just put into my hands letters from my father and mother, dated to 18. October. They and our Sons George and John were well.
